Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations: “the at least one pressing rib is provided on a rear surface of the flat portion to protrude from an outer circumferential portion of the inner frame toward the outer frame”. It is unclear if this is in reference to the same pressing rib of the at least one pressing rib of claim 13, since the at least one pressing rib of claim 13 is described as protruding “from the rear surface of the outer frame to press the second hook”. For examination purposes it has been assumed that the limitation of claim 15 is with reference to a different pressing rib.
Claim 25 recites the limitation "the mounting guide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-13, 15, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN208293271U) in view of Lorenzetti et al. (GB2320507A).
Regarding claims 1-3, 5-6, 13, 21-24, Feng et al. teaches a laundry treating apparatus (see abstract), comprising: a main body with a laundry inlet port and configured to receive laundry loaded through the laundry inlet port; and a door 100 rotatably coupled to the main body to open and close the laundry inlet port, wherein the door 100 comprises: an outer frame 120 with a flat portion 122 and a ring shape provided with an opening in its center and facing an outside of the main body; a front glass 110 coupled to a front surface of the outer frame 120 to cover the opening; an inner frame 150 with a ring shape coupled to a rear surface of the outer frame 120 and facing an inside of the main body; a handle provided at a rear surface of the inner frame 150 opposite to the front glass 110 and capable of receiving a user’s hand to pull the door 100 while the door is closed; a first hook 1211 that protrudes from an outer circumference of the outer frame 120 toward the inner frame 150; and a second hook 151 that protrudes from an outer circumference of the inner frame 150 toward the outer frame 120, and wherein the first hook 1211 is coupled to the second hook 151 to couple the outer frame 120 and the inner frame 150; wherein the first hook 1211 has a diameter larger than a diameter of the second hook 151, and wherein the second hook 151 is slidably coupled to an inside of the first hook 1211 so that the first hook 1211 surrounds the second hook 151 (reads on claim 3); wherein each of the first hook 1211 and the second hook 151 has a ring shape along a circumferential direction (reads on claims 2 and 22); and at least one pressing rib 121 that protrudes from the rear surface of the outer frame 120 to press the second hook 151 to maintain coupling between the first hook 1211 and the second hook 151 (see figures 1-4, 7 and pages 6-10 of the translation). Feng et al. does not explicitly teach that the door is coupled to the front surface of the main body and that the first hook is coupled to the second hook by a snap fit. Lorenzetti et al. teaches a front loading 
Regarding claim 4, Feng et al. and Lorenzetti et al. together teach the limitations of claim 3. Lorenzetti et al. also teaches in figure 3 that the second hook is disposed in a stepped manner radially inward from an outer circumferential end of the inner frame, and wherein a mounting groove (see inner portion of stepped portion) to mount the first hook 21 is disposed between the outer circumferential end of the inner frame and an outer side of the second hook.
Regarding claims 7-9, 11-12, Feng et al. and Lorenzetti et al. together teach the limitations of claim 1. Feng et al. teaches in figures 1-4 and page 4 of the translation that the outer frame 120 comprises: a flat portion 122 to which the front glass 110 is attached; and a mounting guide 1212 that protrudes forward from the flat portion 122 to surround an outer circumferential surface of the front glass 110 (reads on claim 7); wherein the first hook 1211 protrudes in a direction opposite to the mounting guide 1212 (reads on claim 8); wherein the first hook 1211 is disposed at an outer side in a radial direction of the outer frame 120 than the mounting guide 1212 (reads on claim 9); wherein the front glass 110 has a circular shape and flat front and rear surfaces, and wherein the mounting guide 1212 protrudes outward from the outer frame 120 at least two thirds of the front glass 110 thickness (reads on claim 11) or less than (see roughly equal) a thickness of the front glass 110 (reads on claim 12).
Regarding claims 10 and 25, Feng et al. and Lorenzetti et al. together teach the limitations of claims 8 and 21. Feng et al. also teaches in figure 4 that the mounting guide 1212 and the first hook 1211 are connected by an extension portion that extends in a sloped manner so as to gradually increase in diameter from a front end of the mounting guide 1212 to the first hook 1211. Feng et al. does not explicitly teach that the extension portion is curved. Feng et al. teaches in pages 2 and 5 of the translation that the shapes of the door parts may be changed for aesthetic purposes. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the shapes of the extension portion 
Regarding claim 15, Feng et al. and Lorenzetti et al. together teach the limitations of claim 13. Feng et al. does not explicitly teach that a pressing rib is provided to protrude from an outer circumferential portion of the inner frame toward the outer frame. However, Feng et al. teaches in figure 4 that a pressing rib 121 may be utilized to provide connection support. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that a pressing rib may have been disposed so as to protrude from an outer circumferential portion of the inner frame toward the outer frame so as to provide the expected connection support. Furthermore it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN208293271U) in view of Lorenzetti et al. (GB2320507A) as applied to claim 13 and further in view of Kwon et al. (US20170121890).
Regarding claim 14, Feng et al. and Lorenzetti et al. together teach the limitations of claim 13. Feng et al. does not explicitly teach that the outer frame comprises a flat portion having an adhesive groove. Kwon et al. teaches a laundry treating apparatus (see abstract) with an outer frame 1111 having a flat portion having an adhesive groove 1111d’ configured to receive an adhesive to adhere the front glass 1140 to the outer frame 1111 and a curved portion that . 

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Feng et al. (CN208293271U). Feng et al. fails to teach/disclose all of the limitations of claim 16. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711